UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 7, 2010 Bank of Marin Bancorp (Exact name of Registrant as specified in its charter) California 001-33572 20-8859754 (State or other jurisdiction of incorporation) (File number) (I.R.S. Employer Identification No.) 504 Redwood Blvd., Suite 100, Novato, CA (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(415) 763-4520 Not Applicable (Former name or former address, if changes since last report) Check the appropriate box below if the Form 8-K filing is to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c)) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure Bank of Marin Bancorp (Nasdaq BMRC), parent company of Bank of Marin, announced that President and CEO, Russell A. Colombo and Executive Vice President and Chief Financial Officer, Christina J. Cook, will make a presentation at the D.A. Davidson & Co. Financial Services Conference in Seattle on Wednesday, May 12, 2010. A copy of the slide presentation will be available on May 12, 2009 at 2:30 p.m. Pacific Time through Bank of Marin’s website at www.bankofmarin.com under “About Us/Press and News.”Refer to D.A. Davidson & Co Financial Services Conference. The archived slides will be available for sixty days. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 7, 2010 BANK OF MARIN BANCORP by: /s/ Christina J. Cook Christina J. Cook Executive Vice President and Chief Financial Officer
